Title: Enclosure: Petition from Merchants and Citizens of Maine, 29 April 1793
From: Freeman, Samuel,et al.
To: Jefferson, Thomas


EnclosurePetition from Merchants and Citizens of Maine
To the Honorable Thomas Jefferson, Secretary of State for the United States.
The Petition of the Subscribers, Merchants and Others, citizens of the United States, in the District of Maine, Humbly shews:
That many of the inhabitants of this District, labor under great inconveniencies for want of a more general circulation of the Laws of the United States: none being published in said District; and few copies coming to the knowledge of the people here—scarce any indeed, excepting what are printed in the Boston Centinel, which has but a small circulation in this part of the State of Massachusetts. Not more than fifty or sixty are generally taken, on this side the State of New-Hampshire.
That many of your petitioners are largely concerned in trade, and all in some degree interested therein. That it is of the greatest importance, and indeed absolutely necessary, that the Laws of the Union (many of which nearly concern the mercantile part of the Community) should be known generally among those on whom they more immediately operate; as well that they may  have an opportunity to comply with them, as that they may not have it in their power to plead ignorance thereof, in the violation of them.
This Territory extends more than two hundred miles upon the sea coast. It contains at least one hundred thousand inhabitants. A very considerable Trade is now carried on therein: more than seventy Sail of Vessels are now employed in the Town of Portland, only; and a still greater number in the other parts of the District collectively. In consequence of which, large sums are annually paid into the public Chest, from the Merchants of this District. The people here depending upon the circulation of their own Newspapers, for the knowledge of public affairs, in many places are utterly uninformed respecting them.
For this, and many other reasons which might be offered, your Petitioners humbly think, that provisions ought to be made for the circulation of the Laws therein. They therefore humbly pray, that you would order the Laws of the United States, to be published in the Gazette of Maine, now published at Portland, by Benjamin Titcomb junr. in this District—and Your Petitioners will ever pray.
District of Maine, April 29th: 1793.


Saml Freeman
John Baker
Saml. Butts


David Mitchell
Salmon Chase
Josiah Cox


Stephen Harding
Enoch Ilsley
Stevens & Hovey


Danl Davis
Daniel Ilsley
Joseph Noyes


W Symmes
John Mussey
John Hobby


Ebenezer Storer
Woodbury Storer
Abner Bagley


Joseph Coffin Boyd
Joseph Mclellan
Joseph Jewett


Lemuel Weeks
Hugh M Lellan
Thomas Hodges


Edward Watts
Willm. Moulton
Henry Scoll


Nathel Deering
Arthur Mclellan
David Smith


Ralph Cross
Thomas Beck
Jesse Partridge


Robert Boyd
Jacob & Jno W. Quincy
John Fox


